Name: Council Regulation (EEC) No 3646/90 of 11 December 1990 applying the full amount of the suckler cow herd maintenance premium in Portugal
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 No L 362/ 12 27 . 12 . 90Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3646/90 of 11 December 1990 applying the full amount of the suckler cow herd maintenance premium in Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, introducing a system of premiums of maintaining suckler cows (2), as last amended by Regulation (EEC) No 1187/ 90 (3), should also be applied in that Member State , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (3 ) thereof, Having regard to the proposal from the Commission (*), Article 1 The amount of the suckler cow maintenance premium applicable in Portugal shall be , per suckler cow kept by the producer on the day on which the application is submitted , that provided for in Article 3 of Regulation (EEC) No 1357/ 80 . Whereas , pursuant to Article 314 of the Act of Accession , Article 288 applies, as regards Portugal , to the suckler cow herd maintenance premium; Whereas , since the common prices are to apply in the beef and veal sector in Portugal from 1 January 1991 , the full amount of the abovementioned premium, as provided for in Council Regulation (EEC) No 1357 / 80 of 5 June 1980 Article 2 This Regulation shall enter into force on the first day of the 1991 / 92 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990. For the Council The President V. SACCOMANDI (*) Opinion delivered on 23 November 1990 (not yet published in the Official Journal). (2 ) OJ No L 140, 5 . 6 . 1980 , p. 1 . (3 ) OJ No L 119 , 11 . 5 . 1990 , p. 34 .